Citation Nr: 0739497	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge and testified regarding his symptomatology.  A 
transcript is of record.


FINDING OF FACT

Bipolar disorder is not shown by competent medical evidence 
to be related to service.

CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A.  §§ 105(a), 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for bipolar disorder fails.   

The veteran seeks service connection for bipolar disorder.  
He contends that he began using alcohol and drugs in the 
military which in turn caused and/or aggravated bipolar 
disorder.  In this regard, he asserts that social and 
behavioral problems he had in childhood were indications of 
bipolar disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran's service treatment records and personnel records 
are devoid of any complaints, treatment, or diagnosis of a 
psychiatric illness.  The service treatment records do 
indicate that the veteran had a problem with alcohol on one 
occasion where he fell and could not remember what happened, 
stating he was "pretty drunk," and with drugs, including a 
diagnosis of recreational marijuana use and a sentence of 20 
days confinement for possession of a controlled substance.  
Use of drugs (marijuana) was reported to have existed prior 
to service.  At separation, the veteran claimed depression, 
which the examiner attributed to the separation proceedings.  

The veteran's DD 214 states that the narrative reason for his 
separation was that he was a burden to his command due to 
substandard performance and an inability to adapt to military 
service.

In October 2005, the veteran underwent a VA psychiatric 
examination.  The veteran reported that he had been receiving 
outpatient mental treatment at VA since 2004.  The veteran 
reported while in service, he was drinking on a daily basis, 
using, and dealing illegal drugs.  The veteran reported he 
was given 60 days in correctional custody for possession of 
marijuana and that he did feel depressed about being in 
custody.  The examiner opined the veteran's in-service 
depression appeared to be related to the situation he was in 
due to his drug use.  The examiner diagnosed alcohol 
dependence; bipolar disorder, by history, in partial 
remission; probable attention deficit/hyperactivity disorder 
since childhood; history of cannabis and cocaine abuse, in 
apparent remission for 16 years; and, borderline personality 
disorder.  The examiner concluded that the veteran's mental 
health symptoms were not caused or aggravated by his time in 
the United States Navy and did not begin during his time in 
service.  

Lay statements were received in 2006 from the veteran's 
mother, and from two individuals who reported that they knew 
the veteran since his childhood and that he did not use drugs 
or alcohol prior to service.  In this regard, it may well be 
true that they were unaware of such use, but the veteran 
himself has conceded the use of illicit drugs prior to 
service on several occasions, including under oath at his 
hearing before the Board.  Thus these statements have little 
probative value.

Also submitted by the veteran were medical articles dealing 
with bipolar disorder and the effects of drug and alcohol 
use.  The Board has reviewed this evidence.  However, the 
fact remains that these articles are too general in nature, 
and not specific to the veteran's claim and so do not provide 
a nexus between the veteran's current disability and service.  
The medical treatise, [textbook, or article] must provide 
more than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).

In fact, in this case, there is no competent medical evidence 
of a nexus between the veteran's service and his bipolar 
disorder, nor is there any competent medical evidence 
indicating a diagnosis of bipolar disorder within one year of 
the veteran's separation from active duty.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence of 
record relates the veteran's bipolar disorder to any event or 
incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a diagnosis of bipolar disorder 
associated with the record is 2004, when the veteran 
consulted VA for mental health issues.  This diagnosis 
occurred approximately 22 years after the veteran's 
separation from service.  This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Prior to this diagnosis, the veteran reported at a March 2004 
VA examination he had no history of mental health problems.  
He was diagnosed at the time with alcohol dependency in 
partial remission, and rule out depressive disorder.

In contrast, the veteran has also argued that emotional 
difficulties he had in childhood were, in effect, the 
precursors of bipolar disorder, which was triggered by the 
use of drugs and alcohol in service.  Although some of recent 
treatment records appear to support his claim or psychiatric 
disability existing prior to service, the entry examination 
does not note same, and thus the presumption of soundness at 
entry is not rebutted.  38 U.S.C.A. § 1111.

The Board acknowledges an October 2006 VA examiner who 
explained that the veteran's psychiatric illnesses did not 
begin in the military but that the military may have 
exacerbated his illness, under 38 C.F.R. § 3.102 service 
connection may not be based on a resort to speculation. 
Indeed, in Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related to service, is too speculative to 
establish such relationship. To grant service connection 
based on the VA examiner's statement would require an 
unreasonable reliance on speculation. The law has recognized 
in this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of bipolar disorder 
within the first post-service year.  

The veteran contends that he began using drugs and alcohol in 
the military and that this drug and alcohol abuse caused and 
aggravated his bipolar disorder.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a). The isolated and infrequent use 
of drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct. 
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of Omnibus Budget 
Reconciliation Act (OBRA), and as implemented by 38 C.F.R. § 
3.1(m), precluded service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service. See 
VAOPGCPREC 2-98.

The veteran's service personnel records, VA treatment 
records, and the October 2005 VA examination, clearly 
demonstrate that the veteran willfully engaged in illegal 
drug use during service and for several years thereafter.  He 
has acknowledge excessive use of alcohol in service.  The 
records also clearly show, by the veteran's own testimony 
during his September 2007 Board hearing, that he was using 
marijuana prior to military service.  Compensation cannot be 
paid if a disability is a result of a person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(2006).

To the extent that the veteran's alcohol and drug dependence 
in service precipitated his subsequent diagnosis of bipolar 
disorder and eventual diagnosis of a borderline personality 
disorder (now discounted by his treating doctor), service 
connection is precluded under the governing law and 
regulations.  Moreover, the evidence does not show that a 
service-connected psychiatric disorder caused his alcohol and 
drug abuse, nor has any competent medical examiner rendered 
an opinion indicating that the veteran has a psychiatric 
disorder that is linked to any incident of military service.

The Board does not doubt the sincerity of the veteran's 
belief that he has bipolar disorder as a result of his 
service.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bipolar disorder and the benefit-
of-the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


